Exhibit 10.1

 

SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This Severance and General Release Agreement (“Agreement”) is made and entered
into effective as of February 10, 2009 (the “Effective Date”) by and between
Heeling Sports Limited, a Texas limited partnership (the “Company”) and Don
Carroll (the “Employee”) (the Company and the Employee are collectively referred
to herein as the “Parties”).

 

WHEREAS, beginning on or about January 1, 2008, the Employee became employed as
the Company’s Senior Vice President of Marketing and on or about May 20, 2008
was named the Company’s President and Chief Executive Officer;

 

WHEREAS, effective as of July 17, 2008, the Employee and the Company entered
into an EXECUTIVE EMPLOYMENT AGREEMENT, a true and correct conformed copy of
which is attached as Exhibit A (the “Employment Agreement”);

 

WHEREAS, as of the Effective Date, the Employee’s employment with the Company
ended due to Employee’s resignation; and

 

WHEREAS, the Employee and the Company desire to compromise and settle fully and
finally, by the execution of this Agreement, all claims and causes of action of
any kind whatsoever, whether known or unknown, which have arisen prior to or at
the time of the execution of this Agreement, for any matter, including, but in
no way limited to, any and all claims, controversies and causes of action
arising out of or related to the Employee’s employment with and/or departure
from the Company.

 

NOW, THEREFORE, in full compromise, release and settlement, accord and
satisfaction, and discharge of all claims and causes of action, known or
unknown, possessed by or belonging to the Employee for and in consideration of
the above recitals and the mutual promises, covenants and agreements set forth
herein, the adequacy of which the Parties hereby acknowledge for all purposes,
the Parties to this Agreement covenant and agree as follows:

 


1.                                       SEVERANCE PROCEEDS:  SUBJECT TO THE
TERMS OF SECTIONS 6 AND 12 HEREIN, THE PARTIES AGREE TO THE FOLLOWING TERMS OF
SEVERANCE COMPENSATION:


 


A.                                       THE COMPANY SHALL PAY EMPLOYEE OR HIS
ESTATE SIX (6) MONTHS SEVERANCE AMOUNTING TO THE TOTAL SUM OF ONE HUNDRED AND
FIFTY THOUSAND DOLLARS ($150,000.00), MINUS TAX-RELATED DEDUCTIONS (THE
“SEVERANCE PROCEEDS”), IN FULL COMPROMISE AND SETTLEMENT.  THE SEVERANCE
PROCEEDS WILL BE PAID OVER A SIX (6) MONTH PERIOD IN EQUAL INSTALLMENTS IN
ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND POLICIES BEGINNING ON
THE FIRST PAYROLL DATE FOLLOWING THE REVOCATION PERIOD DESCRIBED IN SECTION 6
HEREIN;


 


B.                                      IF EMPLOYEE ELECTS CONTINUATION COVERAGE
(WITH RESPECT TO EMPLOYEE’S COVERAGE AND/OR ANY ELIGIBLE DEPENDENT COVERAGE)
UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (“COBRA
CONTINUATION COVERAGE”) WITH RESPECT TO THE COMPANY’S GROUP HEALTH INSURANCE
PLAN, EMPLOYEE WILL BE RESPONSIBLE FOR PAYMENT OF THE MONTHLY COST OF COBRA
CONTINUATION COVERAGE, PROVIDED,


 


1

--------------------------------------------------------------------------------



 


HOWEVER, THE COMPANY WILL REIMBURSE EMPLOYEE FOR THE MONTHLY COST OF ALL COBRA
CONTINUATION COVERAGE NET OF ALL CO-PAY AMOUNTS (IF ANY) FOR THE SIX (6) MONTH
PERIOD FOLLOWING THE EFFECTIVE DATE. NOTHING HEREIN WILL AFFECT EMPLOYEE’S
RIGHTS TO COBRA CONTINUATION COVERAGE, AT EMPLOYEE’S EXPENSE, FOLLOWING THE
EFFECTIVE DATE.


 


2.                                       PAYMENT OF EXPENSES AND ACCRUED LEAVE:


 


A.                                       SUBJECT TO EMPLOYEE’S COMPLIANCE WITH
ALL APPLICABLE EXPENSE POLICIES AND PROCEDURES, THE COMPANY WILL REIMBURSE
EMPLOYEE FOR ALL REASONABLE ACCRUED BUT UNPAID TRAVEL, LODGING, LONG DISTANCE
TELEPHONE AND OTHER BUSINESS COSTS AND EXPENSES REASONABLY INCURRED BY EMPLOYEE
WHILE RENDERING SERVICES PURSUANT TO EXHIBIT A, THROUGH AND INCLUDING THE
EFFECTIVE DATE.


 


B.                                      THE COMPANY WILL PAY EMPLOYEE AN AMOUNT
EQUAL TO ALL ACCRUED AND UNUSED VACATION AND PERSONAL DAY PAY THROUGH AND
INCLUDING THE EFFECTIVE DATE, CALCULATED IN ACCORDANCE WITH THE COMPANY’S
VACATION AND PERSONAL DAY POLICIES, PRACTICES, AND PROCEDURES.


 


3.                                       GENERAL RELEASE:


 


A.                                       EMPLOYEE, INDIVIDUALLY, AND ON BEHALF
OF, AS APPLICABLE, EMPLOYEE’S CURRENT, FORMER, AND SUCCESSOR ATTORNEYS,
REPRESENTATIVES, GUARDIANS, HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS,
ADMINISTRATORS, INSURERS, SERVANTS, AGENTS, EMPLOYEES, AFFILIATES, AND ENTITIES
DOES HEREBY GENERALLY RELEASE, ACQUIT, AND DISCHARGE THE COMPANY, AND AS
APPLICABLE, ITS RESPECTIVE CURRENT, FORMER, AND SUCCESSOR OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS, ASSIGNS, REPRESENTATIVES, DIRECTORS, SHAREHOLDERS, OWNERS,
SERVANTS, ADMINISTRATORS, INSURERS, PARENTS, SUBSIDIARIES, AFFILIATES, AND
RELATED CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, AND ENTITIES,
SPECIFICALLY INCLUDING ALL AFFILIATES OF THE COMPANY AND ALL OF THEIR RESPECTIVE
OFFICERS AND DIRECTORS, FROM ANY AND ALL CLAIMS, DEBTS, DAMAGES, DEMANDS,
LIABILITIES, BENEFITS, SUITS IN EQUITY, COMPLAINTS, GRIEVANCES, OBLIGATIONS,
PROMISES, AGREEMENTS, RIGHTS, CONTROVERSIES, COSTS, LOSSES, REMEDIES, ATTORNEYS’
FEES AND EXPENSES, BACK PAY, FRONT PAY, SEVERANCE PAY, PERCENTAGE RECOVERY,
INJUNCTIVE RELIEF, LOST PROFITS, EMOTIONAL DISTRESS, MENTAL ANGUISH, PERSONAL
INJURIES, LIQUIDATED DAMAGES, PUNITIVE DAMAGES, DISABILITY BENEFITS, FRAUD,
INTEREST, EXPERT FEES AND EXPENSES, REINSTATEMENT, OTHER COMPENSATION, SUITS,
APPEALS, ACTIONS, AND CAUSES OF ACTION, OF WHATEVER KIND OR CHARACTER,
INCLUDING, BUT NOT LIMITED TO, ANY DISPUTE, CLAIM, CHARGE, OR CAUSE OF ACTION
ARISING UNDER THE CIVIL RIGHTS ACT OF 1964, TITLE VII, 42 U.S.C. §§ 2000E ET
SEQ., AS AMENDED (INCLUDING THE CIVIL RIGHTS ACT OF 1991), THE CIVIL RIGHTS ACT
OF 1866, 42 U.S.C. §§ 1981 ET SEQ., AS AMENDED, THE EQUAL PAY ACT, 29 U.S.C. §§
201 ET SEQ., AS AMENDED, THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
§§ 12101 ET SEQ., AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29
U.S.C. §§ 621 ET SEQ., AS AMENDED, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, 29 U.S.C. §§ 1001 ET SEQ., AS AMENDED, THE FAIR LABOR STANDARDS ACT OF
1938, 29 U.S.C. §§ 201 ET SEQ., AS AMENDED, THE FAMILY AND MEDICAL LEAVE ACT, 29
U.S.C. §§ 2601 ET


 


2

--------------------------------------------------------------------------------



 


SEQ., AS AMENDED, RICO, 18 U.S.C. §§ 1961 ET SEQ., AS AMENDED, THE TEXAS
DISCRIMINATION, RETALIATION, AND WRONGFUL DISCHARGE LAWS, INCLUDING WITHOUT
LIMITATION TEX. LAB. CODE §§ 21.001 ET SEQ., 451.001, AND 411.082, AS AMENDED,
TEX. CIV. PRAC. & REM. CODE § 122.001, AS AMENDED, THE TEXAS PAY DAY LAWS,
INCLUDING WITHOUT LIMITATION TEX. LAB. CODE §§ 61.001 ET SEQ. AND 62.001 ET
SEQ., AS AMENDED, AND ALL OTHER CONSTITUTIONAL, FEDERAL, STATE, LOCAL, AND
MUNICIPAL LAW CLAIMS, WHETHER STATUTORY, REGULATORY, COMMON LAW OR OTHERWISE,
ARISING OUT OF OR RELATING TO ANY AND ALL DISPUTES NOW EXISTING BETWEEN EMPLOYEE
AND THE COMPANY, WHETHER RELATED TO OR IN ANY WAY GROWING OUT OF, RESULTING
FROM, OR TO RESULT FROM THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, INCLUDING
WITHOUT LIMITATION, ANY AND ALL OBLIGATIONS UNDER THE EMPLOYMENT AGREEMENT,
EMPLOYEE’S TERMINATION OR RESIGNATION FROM EMPLOYMENT WITH THE COMPANY, FOR OR
BECAUSE OF ANY MATTER OR THING DONE, OMITTED, OR ALLOWED TO BE DONE BY, THE
EMPLOYEE, THE COMPANY FOR ANY INCIDENTS, INCLUDING THOSE PAST AND PRESENT, WHICH
EXISTED AT ANY TIME PRIOR TO AND/OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF
THIS AGREEMENT, INCLUDING ALL PAST, PRESENT, AND FUTURE DAMAGES, INJURIES,
COSTS, EXPENSES, FEES, EFFECTS, AND RESULTS IN ANY WAY RELATED TO OR CONNECTED
WITH SUCH INCIDENTS. NOTHING IN THIS AGREEMENT WILL BE CONSIDERED A RELEASE OF
EMPLOYEE’S CLAIMS, IF ANY, FOR VESTED EMPLOYMENT BENEFITS PURSUANT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED, WORKER’S
COMPENSATION INSURANCE COVERAGE, AND/OR UNEMPLOYMENT INSURANCE COVERAGE, OR THE
COMPANY’S BREACH OF THIS AGREEMENT.


 


B.                                      NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE COMPANY OR HEELYS, INC.’S OBLIGATIONS TO EMPLOYEE UNDER THAT CERTAIN
INDEMNIFICATION AGREEMENT, EFFECTIVE JANUARY 2, 2008 (THE “INDEMNIFICATION
AGREEMENT”), AND THIS AGREEMENT ARE NOT RELEASED, ARE NOT AFFECTED, AND
EXPRESSLY SURVIVE THE RELEASE HEREIN IN ALL RESPECTS.  SIMILARLY, THE COMPANY OR
HEELYS, INC.’S INDEMNIFICATION OBLIGATIONS TO EMPLOYEE UNDER HEELYS, INC.’S
CERTIFICATE OF INCORPORATION AND BYLAWS OR AT LAW ARE NOT RELEASED, ARE NOT
AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN.


 


4.                                       NO ADMISSION OF LIABILITY:  THE PARTIES
STIPULATE THAT BY DISCUSSING AND/OR ENTERING INTO THIS AGREEMENT, THE PARTIES DO
NOT ADMIT, AND THEY SPECIFICALLY DENY, ANY VIOLATION OF ANY CONSTITUTIONAL,
FEDERAL, STATE, LOCAL, OR MUNICIPAL LAW, WHETHER, STATUTORY, REGULATORY, COMMON
LAW, OR OTHERWISE.  NEITHER THE PROPOSAL OF THIS AGREEMENT NOR THE PARTIES’
EXECUTION OF IT SHALL IN ANY WAY BE CONSTRUED AS AN ADMISSION OF LIABILITY IN
ANY LEGAL, ARBITRAL, OR ADMINISTRATIVE PROCEEDING.


 


5.                                       STATEMENT OF UNDERSTANDING:  BY
EXECUTING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT (A) EMPLOYEE HAS BEEN GIVEN
AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THE TERMS OF THIS AGREEMENT, AND HAS
EITHER CONSIDERED IT FOR THAT PERIOD OF TIME OR KNOWINGLY AND VOLUNTARILY WAIVED
THE RIGHT TO DO SO; (B) EMPLOYEE HAS BEEN ADVISED BY VIRTUE OF THIS PART OF THE
AGREEMENT TO CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS AGREEMENT;
(C) EMPLOYEE HAS CONSULTED WITH, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH,
AN ATTORNEY OF EMPLOYEE’S OWN CHOOSING REGARDING THE TERMS OF THIS AGREEMENT;
(D) EMPLOYEE HAS READ THIS AGREEMENT AND FULLY UNDERSTANDS THE TERMS OF THIS
AGREEMENT AND THEIR IMPORT; (E) EXCEPT AS PROVIDED BY THIS AGREEMENT, EMPLOYEE
HAS NO


 


3

--------------------------------------------------------------------------------



 


CONTRACTUAL RIGHT OR CLAIM TO THE PAYMENTS AND BENEFITS DESCRIBED HEREIN;
(F) THE CONSIDERATION PROVIDED FOR HEREIN IS GOOD AND VALUABLE; AND (G) EMPLOYEE
IS ENTERING INTO THIS AGREEMENT VOLUNTARILY, OF EMPLOYEE’S OWN FREE WILL, AND
WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF ANY KIND.


 


6.                                       REVOCATION: WITHIN THE SEVEN
(7) CONSECUTIVE CALENDAR DAYS FOLLOWING EMPLOYEE’S EXECUTION OF THIS AGREEMENT
(THE “REVOCATION PERIOD”), EMPLOYEE MAY REVOKE THIS AGREEMENT BY WRITTEN NOTICE
SENT BY BOTH FAX AND FIRST CLASS MAIL TO THE COMPANY IN CARE OF ITS ATTORNEY,
ROBERT SARFATIS, GARDERE WYNNE SEWELL LLP, 1601 ELM STREET, SUITE 3000, DALLAS,
TEXAS  75201-4761, FAX NUMBER (214) 999-3626.  IF EMPLOYEE REVOKES THIS
AGREEMENT, THE EMPLOYEE SHALL HAVE NO RIGHT OR ENTITLEMENT TO RECEIVE (AS
APPLICABLE) ANY OF THE SEVERANCE PROCEEDS OR REIMBURSEMENT FOR COBRA
CONTINUATION COVERAGE DESCRIBED IN SECTION 1 OF THIS AGREEMENT.  EMPLOYEE
UNDERSTANDS THAT IF THE COMPANY DOES NOT RECEIVE NOTICE OF REVOCATION PRIOR TO
THE EXPIRATION OF THE REVOCATION PERIOD, EMPLOYEE SHALL HAVE FOREVER WAIVED THE
RIGHT TO REVOKE THIS AGREEMENT, AND THIS AGREEMENT AND ALL OF ITS TERMS SHALL
HAVE FULL FORCE AND EFFECT.


 


7.                                       RETURN OF PROPERTY: THE EMPLOYEE SHALL
RETURN ALL COMPANY PROPERTY WITHIN EMPLOYEE’S POSSESSION, CUSTODY, OR CONTROL,
INCLUDING WITHOUT LIMITATION, ALL ORIGINALS AND COPIES OF ALL MATERIALS AND
DOCUMENTS, ALL EQUIPMENT, AND ALL HARDCOPY AND/OR COMPUTER-BASED DOCUMENTS,
BOOKS, RECORDS, VIDEOS, DISKS, DATA FILES, AUDIO AND VIDEO RECORDINGS, AND OTHER
THINGS PERTAINING TO THE COMPANY OR CONTAINING ITS INFORMATION, WHETHER OBTAINED
DIRECTLY OR INDIRECTLY FROM THE COMPANY AND WITH OR WITHOUT ITS KNOWLEDGE OR
CONSENT (COLLECTIVELY, “THE COMPANY INFORMATION”). THE EMPLOYEE WARRANTS AND
REPRESENTS THAT HE WILL NOT DIRECTLY OR INDIRECTLY DUPLICATE, REPLICATE, OR
OTHERWISE RETAIN ANY COPIES OF ANY COMPANY INFORMATION IN ANY FORM OR FASHION. 
WITHIN THREE (3) BUSINESS DAYS OF EXECUTING THIS AGREEMENT, THE EMPLOYEE WILL
RETURN THE COMPANY INFORMATION BY HAND DELIVERY TO ROBERT SARFATIS, GARDERE
WYNNE SEWELL LLP, 1601 ELM STREET, SUITE 3000, DALLAS, TEXAS  75201-4761. 
NOTWITHSTANDING THE FOREGOING PROVISIONS IN THIS SECTION 7, EMPLOYEE’S
ATTORNEY(S) MAY RETAIN INFORMATION AND DOCUMENTS PROVIDED TO THEM BY EMPLOYEE IN
CONNECTION WITH SEEKING LEGAL ADVICE RELATING TO THIS AGREEMENT AND HIS
EMPLOYMENT WITH THE COMPANY.


 


8.                                       SURVIVAL OF EMPLOYMENT TERMS;
RESTRICTIVE COVENANTS: THE CONTRACTUAL TERMS STATED IN EXHIBIT A THAT APPLY
POST-EMPLOYMENT, INCLUDING WITHOUT LIMITATION SUCH TERMS STATED IN SECTIONS 8
AND 9 OF EXHIBIT A (INCLUDING SUBPARTS) PERTAINING TO CONFIDENTIAL COMPANY
INFORMATION, NON-COMPETITION, NON-SOLICITATION, MEDIA STATEMENTS AND
NON-DISPARAGEMENT (“RESTRICTIVE COVENANTS”), SHALL SURVIVE THE EXECUTION OF THIS
AGREEMENT AND CONTINUE IN FULL FORCE AND EFFECT, SUBJECT TO ANY MODIFICATIONS
STATED IN THIS AGREEMENT.


 


9.                                       PAYMENT TERMINATION; LIQUIDATED
DAMAGES:  IN THE EVENT THAT EMPLOYEE COMMITS A MATERIAL BREACH OF THE
RESTRICTIVE COVENANTS, THE COMPANY MAY FOREVER TERMINATE PAYMENT OF ALL
REMAINING SEVERANCE PROCEEDS PAYMENTS, AND THE EMPLOYEE SHALL BECOME IMMEDIATELY
LIABLE TO THE COMPANY FOR LIQUIDATED DAMAGES IN THE AMOUNT OF NINETY PERCENT
(90%) OF ALL SEVERANCE PROCEEDS PAID TO EMPLOYEE BY THE COMPANY.  THE PARTIES
STIPULATE THAT SUCH LIQUIDATED DAMAGES ARE REASONABLE CONSIDERING THAT THIS
AGREEMENT HAS


 


4

--------------------------------------------------------------------------------



 


INTRINSIC VALUE FOR THE COMPANY BECAUSE OF ITS COMPLETE CONFIDENTIALITY AND
OTHER PROTECTIONS, AND FURTHER CONSIDERING THAT IN THE EVENT OF SUCH A BREACH,
THE COMPANY’S ACTUAL DAMAGES WILL BE DIFFICULT AND IMPRACTICAL TO ASCERTAIN, SO
THAT THE STATED LIQUIDATED DAMAGES WILL BE JUST AND PROPER COMPENSATION FOR ANY
DAMAGES CAUSED BY ANY BREACH FOR WHICH THIS SECTION APPLIES; PROVIDED, HOWEVER,
THAT THE COMPANY MAY MAKE AN ELECTION OF REMEDIES FOR ACTUAL DAMAGES, TO THE
EXTENT THAT IT CAN PROVE RECOVERABLE ACTUAL DAMAGES IN EXCESS OF THE LIQUIDATED
DAMAGES STATED IN THIS SECTION OF THE AGREEMENT.  NOTWITHSTANDING ANY
REQUIREMENT THAT THE EMPLOYEE PAY DAMAGES AS PROVIDED IN THIS SECTION, THE
REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.


 


10.                                 RESIGNATION; SECURITIES FILINGS:  AS OF THE
EFFECTIVE DATE, THE EMPLOYEE RESIGNS FROM HIS EMPLOYMENT WITH THE COMPANY AND
ALL COMPANY AFFILIATES AND SUBSIDIARIES, AS APPLICABLE, AND FROM ANY AND ALL
POSITIONS AS AN OFFICER OR DIRECTOR, OR BOTH, OF THE COMPANY AND ALL COMPANY
AFFILIATES AND SUBSIDIARIES.  THIS AGREEMENT WILL BE DISCLOSED IN AN 8-K FILING
AND/OR OTHER REQUIRED SECURITIES FILINGS WITH THE SECURITIES AND EXCHANGE
COMMISSION, AS APPLICABLE.


 


11.                                 WAIVER OF RE-EMPLOYMENT:  THE EMPLOYEE
WAIVES AND RELEASES FOREVER ANY RIGHT OR RIGHTS HE MIGHT HAVE TO EMPLOYMENT,
REEMPLOYMENT, OR REINSTATEMENT WITH THE COMPANY FOR NOW AND ANY TIME IN THE
FUTURE, AND AGREES NOT TO SEEK OR MAKE APPLICATION FOR EMPLOYMENT WITH THE
COMPANY.


 


12.                                 SECTION 409A COMPLIANCE:  THIS AGREEMENT
SHALL BE CONSTRUED AND INTERPRETED TO THE MAXIMUM EXTENT POSSIBLE IN A MANNER TO
AVOID ANY ADVERSE TAX CONSEQUENCES TO EMPLOYEE UNDER SECTION 409A.  IF THE
COMPANY OR EMPLOYEE REASONABLY DETERMINES THAT ANY COMPENSATION OR BENEFITS
PAYABLE UNDER THIS AGREEMENT MAY BE SUBJECT TO SECTION 409A, THE COMPANY AND
EMPLOYEE SHALL WORK TOGETHER TO ADOPT SUCH AMENDMENTS TO THIS AGREEMENT OR ADOPT
OTHER POLICIES OR PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH
RETROACTIVE EFFECT), OR TAKE ANY OTHER COMMERCIALLY REASONABLE ACTIONS NECESSARY
OR APPROPRIATE TO:  (A) EXEMPT THE COMPENSATION AND BENEFITS PAYABLE UNDER THIS
AGREEMENT FROM SECTION 409A AND/OR TO PRESERVE THE INTENDED TAX TREATMENT OF THE
COMPENSATION AND BENEFITS PROVIDED WITH RESPECT TO THIS AGREEMENT OR (B) COMPLY
WITH THE REQUIREMENTS OF SECTION 409A.


 


13.                                 ENTIRE AGREEMENT:  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT
MATTER OF THIS AGREEMENT, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS AND AGREEMENTS, ORAL OR WRITTEN, WITH REGARD TO THE SAME SUBJECT
MATTER, EXCEPT FOR THE RESTRICTIVE COVENANTS.  ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS AND AGREEMENTS REGARDING THE SUBJECT MATTER OF THIS AGREEMENT ARE
DEEMED INCORPORATED AND MERGED INTO THIS AGREEMENT AND ARE DEEMED TO HAVE BEEN
ABANDONED IF NOT SO INCORPORATED, SUBJECT TO THE EXCEPTIONS STATED IN THIS
SECTION.  IN THE EVENT OF AN IRRECONCILABLE CONFLICT BETWEEN THE SURVIVING
PROVISIONS OF EXHIBIT A AND THE PROVISIONS OF THIS AGREEMENT, THIS AGREEMENT
SHALL GOVERN.  NO REPRESENTATIONS, ORAL OR WRITTEN, ARE BEING RELIED UPON BY
EITHER PARTY IN EXECUTING THIS AGREEMENT OTHER THAN THE EXPRESS REPRESENTATIONS
SET FORTH IN THIS AGREEMENT.  THE PARTIES HAVE EACH ENTERED INTO THIS AGREEMENT
BASED ON THEIR OWN INDEPENDENT JUDGMENT.  THIS AGREEMENT CANNOT BE CHANGED OR
TERMINATED WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PARTIES.


 


5

--------------------------------------------------------------------------------



 


14.                                 NON-WAIVER:  ONE OR MORE WAIVERS OF A BREACH
OF ANY COVENANT, TERM, OR PROVISION OF THIS AGREEMENT BY ANY PARTY SHALL NOT BE
CONSTRUED AS A WAIVER OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM OR
PROVISION; NOR SHALL IT BE CONSIDERED A WAIVER OF ANY OTHER THEN EXISTING,
PRECEDING, OR SUBSEQUENT BREACH OF A DIFFERENT COVENANT, TERM, OR PROVISION.


 


15.                                 AUTHORITY:  THE EMPLOYEE HEREBY ACKNOWLEDGES
AND EXPRESSLY WARRANTS AND REPRESENTS FOR HIMSELF, AND FOR HIS PREDECESSORS,
SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS, AND LEGAL
REPRESENTATIVES, AS APPLICABLE, THAT HE (A) IS LEGALLY COMPETENT AND AUTHORIZED
TO EXECUTE THIS AGREEMENT; (B) HAS NOT ASSIGNED, PLEDGED, OR OTHERWISE IN ANY
MANNER, SOLD OR TRANSFERRED, EITHER BY INSTRUMENT IN WRITING OR OTHERWISE, ANY
RIGHT, TITLE, INTEREST, OR CLAIM THAT HE MAY HAVE BY REASON OF ANY MATTER
DESCRIBED IN THIS AGREEMENT; (C) HAS THE FULL RIGHT AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND TO CONSUMMATE THE COVENANTS CONTEMPLATED HEREIN; AND (D) WILL
EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND UNDERTAKE SUCH FURTHER ACTIONS AS
MAY REASONABLY BE REQUIRED TO EFFECT ANY OF THE AGREEMENTS AND COVENANTS IN THIS
AGREEMENT.  THE COMPANY HEREBY REPRESENTS THAT THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND THAT THE PERSON EXECUTING THIS AGREEMENT ON BEHALF
OF THE COMPANY IS AUTHORIZED TO EXECUTE THIS AGREEMENT.


 


16.                                 SEVERABILITY:  IF ANY PROVISION OR TERM OF
THIS AGREEMENT IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION
OR TERM SHALL BE FULLY SEVERABLE; THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED PART
OF THIS AGREEMENT; AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID, OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT.  FURTHERMORE,
IN LIEU OF EACH SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION OR TERM THERE
SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT ANOTHER PROVISION OR
TERM AS SIMILAR TO THE ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION AS MAY BE
POSSIBLE AND THAT IS LEGAL, VALID, AND ENFORCEABLE.


 


17.                                 ATTORNEYS’ FEES IN THE EVENT OF BREACH:  THE
PARTIES AGREE THAT SHOULD A PARTY TO THIS AGREEMENT MAKE A CLAIM AGAINST ANOTHER
PARTY TO THIS AGREEMENT FOR A BREACH OF ANY PROVISION OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES, EXPENSES, AND
COSTS.  THE PARTIES HEREBY AGREE THAT EACH PARTY SHALL HAVE THE RIGHT TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT, AND DECLARATORY AND INJUNCTIVE RELIEF.


 


18.                                 GOVERNING LAW; EXCLUSIVE VENUE:  ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND ITS EXHIBITS WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF TEXAS OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
TEXAS, UNLESS PREEMPTED BY FEDERAL LAW OR OTHERWISE STATED IN THIS AGREEMENT. 
THE PARTIES CONSENT, STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
LAWSUIT, ARBITRATION, OR OTHER PROCEEDING REFERENCED IN, ARISING FROM, OR
RELATED TO THIS AGREEMENT SHALL BE DALLAS, TEXAS.


 


6

--------------------------------------------------------------------------------



 


19.           NO ASSIGNMENT:  THE EMPLOYEE SHALL NOT ASSIGN ANY OF HIS RIGHTS
UNDER THIS AGREEMENT, OR DELEGATE THE PERFORMANCE OF ANY OF HIS DUTIES
HEREUNDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


20.           SUCCESSORS AND ASSIGNS: ALL OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, IF ANY, SUCCESSORS, AND PERMITTED ASSIGNS.  THE MERGER OR
CONSOLIDATION OF THE COMPANY INTO OR WITH ANY OTHER ENTITY SHALL NOT TERMINATE
THIS AGREEMENT.


 


21.           COUNTERPARTS:  IT IS UNDERSTOOD AND AGREED THAT THIS AGREEMENT MAY
BE EXECUTED IN MULTIPLE ORIGINALS AND/OR COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL FOR ALL PURPOSES, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.           HEADINGS:  THE HEADINGS OF THIS AGREEMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR DEFINE THE MEANING OF THE PROVISIONS OF
THIS AGREEMENT.


 

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES, INTENDING TO BE LEGALLY BOUND BY THIS
AGREEMENT, HAVE DULY EXECUTED THIS AGREEMENT, AS OF THE DATES INDICATED BELOW:

 

COMPANY:

HEELING SPORTS LIMITED, A TEXAS LIMITED PARTNERSHIP

Address:

By:

Heeling Management Corp.,

 

 

Its sole general partner

3200 Belmeade Drive

 

Suite 100

By:

/s/ Lisa Peterson

Carrollton TX 75006

Name:

Lisa Peterson

 

Title:

CFO

 

 

 

Date: February 9, 2009

 

 

EMPLOYEE:

DON CARROLL

Address:

 

 

/s/ Don Carroll

209 W. 2nd St. #365

 

Fort Worth, TX 76102

Date: February 10, 2009

 

8

--------------------------------------------------------------------------------